[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                                                                      FILED
                         ________________________
                                                            U.S. COURT OF APPEALS
                                                              ELEVENTH CIRCUIT
                                No. 04-16370                      JULY 18, 2005
                            Non-Argument Calendar              THOMAS K. KAHN
                          ________________________                   CLERK

                      D.C. Docket No. 04-00059-CR-3-LAC

UNITED STATES OF AMERICA,

                                                          Plaintiff-Appellee,

      versus

SANDOR DONALD BOZSAR,
                                                          Defendant-Appellant.

                         __________________________

                   Appeal from the United States District Court
                       for the Northern District of Florida
                         _________________________
                                  (July18, 2005)

Before ANDERSON, BLACK and BARKETT, Circuit Judges

PER CURIAM:

      Patrick L. Jackson, appointed counsel for Sandor Donald Bozsar in this

direct criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct.

1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals
that counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Bozsar’s conviction and

sentence are AFFIRMED.




                                         2